DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 4, and 6 are objected to because of the following informalities:  
Claim 1, line 2: “wherein the flexible sheath comprises” should read –comprising--;
Claim 1, line 2: “an elongate tubular body comprising” should read --an elongate tubular body; the elongate tubular body comprising--;
Claim 2, line 19: “identical.” should read --identical,--;
Claim 2, line 24, “manner.” should read –manner,--;
Claim 4, line 3: “mixture thereof,” should read --mixture thereof, and--;
Claim 6, line 3: “caprolactone,” should read –caprolactone, and--; and 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim language “one or more high thermal conductivity regions or one or more flexible-rigid regions” is indefinite because the use of the word “or” in the claim means that the device has either one or more high thermal conductivity regions OR it has either one or more flexible-rigid regions. However, in dependent claims, both of these types of regions are claimed. Clarity is needed. For examination purposes, only the one or more high thermal conductivity regions have been considered. 
Regarding dependent claims 2-15, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejected over 35 U.S.C. 112(b).
Regarding claims 2 and 8-9, the claim language within the parentheses is not considered part of the claim. However, if the applicant would like to incorporate it into the claim, the applicant is reminded that “e.g.” is considered indefinite.
Regarding claims 5 and 8, it is unclear what the term “approximately” means. There is no support for this term in the specification so it is unclear how broad the temperature range is each time this term is used. Clarity is needed. 
Regarding dependent claims 6-8, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejected over 35 U.S.C. 112(b).
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the claim contains the trademark/trade name PURASORB® PLC-7015 from Purac Biomaterials.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a thermoplastic polymer and, accordingly, the identification/description is indefinite.
Regarding claim 9, the claim language “etc” is indefinite because it is unclear what that encompasses. Clarity is needed.
Regarding claim 10, it is unclear if “a flexible sheath” is the exact same sheath as described in claim 1, or if it is a similar sheath. Clarity is needed. 
Regarding dependent claims 11-15, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejected over 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman et al., US 20120035584, herein referred to as "Thompson-Nauman", in view of Panescu et al., US 20190343581, herein referred to as “Panescu”.
Regarding claim 1, Thompson-Nauman discloses a flexible sheath for use in endoscopic procedures (Figure 1: catheter 30), wherein the flexible sheath comprises an elongate tubular body (Figure 1: elongated tube 70) comprising an elongate tubular body proximal end (Figure 1: catheter proximal end 24) having a proximal end opening (Figure 2: catheter delivery lumen 28) and an elongate tubular body distal end (Figure 1: catheter distal end 26) having a distal end opening (Figure 5: catheter delivery lumen 28), and an elongate tubular body interior portion (Figures 2-3, and 5: catheter delivery lumen 28) and an elongate tubular body exterior portion (Figure 1: catheter wall 22), wherein the elongate tubular body interior portion extends from the elongate tubular body proximal end to the elongate tubular body distal end (Figures 2-3, and 5: catheter delivery lumen 28), wherein the elongate tubular body exterior portion extends from the elongate tubular body proximal end to the elongate tubular body distal end (Figure 1: catheter wall 22 extends from catheter proximal end 24 to catheter distal end 26); wherein the elongate tubular body interior portion (Figure 2: catheter delivery lumen 28) comprises a hollow port extending into the proximal end opening ([0032]: “Delivery lumen 28 and coolant lumens 34, 36 extend from their respective openings at the proximal end to the distal end openings of elongated tube 70 (FIG. 3) at elongated tube distal face 72.”), through the elongate tubular body proximal end, through the elongate tubular body distal end, and out the distal end opening ([0032]: “Delivery lumen 28 and coolant lumens 34, 36 extend from their respective openings at the proximal end to the distal end openings of elongated tube 70 (FIG. 3) at elongated tube distal face 72.”), wherein the size of the hollow port is such that it can accommodate the passing of a properly sized tool into the hollow port ([0031]: “In this embodiment, an instrument 38 is within a catheter delivery lumen 28 (see FIGS. 2-5) and protrudes beyond catheter proximal end 24 and catheter distal end 26.”), through the hollow port, and out the hollow port ([0031]: “In this embodiment, an instrument 38 is within a catheter delivery lumen 28 (see FIGS. 2-5) and protrudes beyond catheter proximal end 24 and catheter distal end 26.”); wherein the distal end of the elongate tubular body exterior portion (Figure 1: catheter distal end 26) comprises one or more high thermal conductivity regions or one or more flexible-rigid regions (Figure 1: cryoadhesion member 32); wherein the one or more high thermal conductivity regions are configured to selectively attach with a tissue region upon contact with the tissue region such that the elongate tubular body distal end is stabilized in a desired position with respect to the tissue region ([0039]: “When cooled to a temperature of about minus 30 degrees Celsius, the tissue will adhere firmly to the cryoadhesion member yet,”); wherein upon attachment of the one or more high thermal conductivity regions with a tissue region, the one or more high thermal conductivity regions are configured to selectively detach from the tissue region such that the elongate tubular body distal end is destabilized from the desired position with respect to the tissue region ([0039]: “When cooled to a temperature of about minus 30 degrees Celsius, the tissue will adhere firmly to the cryoadhesion member yet, will recover following warming.”); wherein the one or more flexible-rigid regions are configured to selectively alternate between a flexible state and a rigid state; wherein if the one or more flexible-rigid regions are in a rigid state than the elongate tubular body distal end is stabilized in a desired position with respect to a tissue region in contact with the flexible-rigid region; wherein if the one or more flexible-rigid regions are in a flexible state than the elongate tubular body distal end is not stabilized with respect to a tissue region in contact with the flexible-rigid region (As seen above in the rejection of claim 1 under 35 USC § 112(b), only one of “the one or more high thermal conductivity regions” OR “the one or more flexible-rigid regions” is claimed under this claim language. Thus, the “one or more flexible-rigid regions” is not positively recited and is therefore not rejected.). Thompson-Nauman does not explicitly disclose a flexible sheath wherein the diameter of the flexible sheath is less than 5 mm.
However, Panescu teaches a flexible sheath (Figure 3: catheter 220) wherein the diameter of the flexible sheath is less than 5 mm (Abstract: “An ablation catheter configured to ablate tissue in a lung of a patient including: a flexible shaft that advances endobronchially into an airway of the lung and has an outer diameter of 2.0 mm or less;”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible sheath disclosed by Thompson-Nauman with a diameter that is less than 5 mm as taught by Panescu so that the device can be advanced into an airway of the lung (Abstract).
Regarding claim 2, Thompson-Nauman in view of Panescu discloses the flexible sheath of claim 1, with Thompson-Nauman further disclosing a sheath wherein the elongate tubular body interior portion (Figures 2-3, and 5: catheter delivery lumen 28) further comprises an elongate tubular body coolant intake channel (Figures 1-2: second coolant lumen 36), an elongate tubular body distal end contained region (Figure 3: cryoadhesion member outer surface 68), and an elongate tubular body coolant outtake channel (Figures 1-2: first coolant lumen 34), wherein the elongate tubular body distal end contained region is positioned at the elongate tubular body distal end (Figure 3: cryoadhesion member outer surface 68 is at catheter distal end 26), wherein the elongate tubular body interior portion is configured to receive coolant into the elongate tubular body proximal end via the elongate tubular body coolant intake channel ([0032]: “Coolant lumens 34, 36 are used to circulate a coolant such as nitrogen, nitrous oxide, or any gas or liquid that is biologically compatible.”),circulate the received coolant through the elongate tubular body coolant intake channel to the elongate tubular body distal end contained region ([0033]: “To refrigerate cryoadhesion member 32, coolant is circulated through first coolant lumen 36 to cryoadhesion member 32,”), and circulate the coolant from the elongate tubular body distal end contained region through the elongate tubular body outtake channel and out of the elongate tubular body proximal end ([0033]: “To refrigerate cryoadhesion member 32, coolant is circulated through first coolant lumen 36 to cryoadhesion member 32, through cryoadhesion member 32 and is exhausted through second coolant lumen 34.”), wherein the diameter of the elongate tubular body outtake channel is larger than the diameter of the elongate tubular body intake channel (Figures 1-2: the diameter of first coolant lumen 34 is larger than the diameter of the second coolant lumen 36), or the diameter of the elongate tubular body outtake channel is smaller than the diameter of the elongate tubular body intake channel, or the diameter of the elongate tubular body outtake channel and the diameter of the elongate tubular body intake channel are identical, wherein the hollow port (Figures 2-3, and 5: catheter delivery lumen 28), elongate tubular body intake channel (Figures 1-2: second coolant lumen 36), and elongate tubular body outtake channel (Figures 1-2: first coolant lumen 34) are positioned in a multiaxial manner (Figure 2: first coolant lumen 34, second coolant lumen 36, and catheter delivery lumen 28 are positioned in a multiaxial manner), or the hollow port, elongate tubular body intake channel, and elongate tubular body outtake channel are concentrically positioned in a coaxial manner, wherein the coolant is selected from water, glycol, air, inert gasses, carbon dioxide, nitrogen, helium, sulfur hexafluoride, ionic solutions (e.g., sodium chloride with or without potassium and other ions), dextrose in water, Ringer's lactate, organic chemical solutions (e.g., ethylene glycol, diethylene glycol, or propylene glycol), oils (e.g., mineral oils, silicone oils, fluorocarbon oils), liquid metals, freons, halomethanes, liquified propane, other haloalkanes, anhydrous ammonia, sulfur dioxide, and a coolant gas compressed at or near its critical point ([0032]: “Coolant lumens 34, 36 are used to circulate a coolant such as nitrogen, nitrous oxide, or any gas or liquid that is biologically compatible.”).
Regarding claim 3, Thompson-Nauman in view of Panescu discloses the flexible sheath of claim 2, with Thompson-Nauman further disclosing a sheath wherein the one or more high thermal conductivity regions (Figures 1 and 5: cryoadhesion member 32) are configured to attain and maintain a temperature causing freezing of a tissue region to facilitate attachment of the tissue region to the high thermal conductivity region in order to stabilize the elongate tubular body distal end in a desired position with respect to the tissue region  ([0039]: “When cooled to a temperature of about minus 30 degrees Celsius, the tissue will adhere firmly to the cryoadhesion member yet, will recover following warming.”), wherein the temperature of the one or more high thermal conductivity regions is regulated through circulation of coolant into and out of the elongate tubular body containment region ([0033]: “”To refrigerate cryoadhesion member 32, coolant is circulated through first coolant lumen 36 to cryoadhesion member 32, through cryoadhesion member 32 and is exhausted through second coolant lumen 34.), wherein the temperature of the one or more high thermal conductivity regions is regulated through circulation of coolant into and out of the elongate tubular body containment region via a Joule-Thompson effect, an endothermic chemical reaction, or an exothermic chemical reaction ([0036]: “Circulation of coolant through the smaller of the two coolant lumens allows the advantage of the Joule-Thompson effect wherein a gas or fluid delivered to a diverging cross-sectional volume cools the gas or fluid, thus aiding refrigeration of the cryoadhesion member.”).
Regarding claim 4, Thompson-Nauman in view of Panescu discloses the flexible sheath of claim 3, with Thompson-Nauman further disclosing a sheath wherein the one or more high thermal conductivity regions (Figures 1 and 5: cryoadhesion member 32) comprise one or more of metal, plastic, ceramic, or mixture thereof ([0039]: “Cryoadhesion member 32 may be constructed of a metal such as platinum, gold, silver, or the like.”), wherein the one or more high thermal conductivity regions are flexible ([0031]: “The catheter is longitudinally flexible yet can transmit torque through its length.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Panescu, further in view of Sugiyama et al., WO 2012043034, herein referred to as “Sugiyama”.
Regarding claim 5, Thompson-Nauman in view of Panescu discloses the flexible sheath of claim 2, but does not explicitly disclose a sheath wherein the one or more flexible-rigid regions comprise thermoplastic polymers that have an appropriate glass-transition temperature of approximately 15-25 degrees Celsius.
However, Sugiyama teaches a sheath (Figure 2: overtube 20) wherein the one or more flexible-rigid regions (Figure 2: strength varying member 25) comprise thermoplastic polymers that have an appropriate glass-transition temperature of approximately 15-25 degrees Celsius ([0026]: “The strength-variable member 25 is, for example, a shape memory polymer having a glass transition temperature set between, for example, 10 degrees Celsius and 55 degrees Celsius, or a thermoplastic having a melting point set between, for example, 10 degrees Celsius and 55 degrees Celsius.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible sheath disclosed by Thompson-Nauman with one or more flexible-rigid region with a glass transition temperature of approximately 15-25 degrees Celsius as taught by Sugiyama so that the flexible-rigid region changes from flexible to rigid in the human body (Sugiyama [0027]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Panescu and Sugiyama, further in view of Alas et al., US 20200113627, herein referred to as “Alas”.
Regarding claim 6, Thompson-Nauman in view of Panescu and Sugiyama discloses the flexible sheath of claim 5, and Sugiyama discloses a sheath (Figure 2: overtube 20) with a thermoplastic polymer ([0011]: “The strength-variable member 25 is, for example, a shape memory polymer having a glass transition temperature set between, for example, 10 degrees Celsius and 55 degrees Celsius, or a thermoplastic having a melting point set between, for example, 10 degrees Celsius and 55 degrees Celsius.”), but does not explicitly disclose a sheath wherein the thermoplastic polymer comprises copolymers of lactic acid and caprolactone, wherein the thermoplastic polymer comprises a copolymer of L-lactide and caprolactone such as poly(L-lactide-co-caprolactone) with an L-lactide to caprolactone monomer ratio of 70:30 or less.
However, Alas teaches a device wherein the thermoplastic polymer comprises copolymers of lactic acid and caprolactone, wherein the thermoplastic polymer comprises a copolymer of L-lactide and caprolactone such as poly(L-lactide-co-caprolactone) with an L-lactide to caprolactone monomer ratio of 70:30 or less ([0132]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible sheath disclosed by Thompson-Nauman so that the material is a thermoplastic polymer that comprises a copolymer of L-lactide and caprolactone as taught by Alas so that the material can stimuli-responsive (Alas [0132]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Panescu and Sugiyama, further in view of Knutsen, US 20160331933, herein referred to as “Knutsen”.
Regarding claim 8, Thompson-Nauman in view of Panescu and Sugiyama discloses the flexible sheath of claim 5, and Sugiyama further discloses a sheath wherein the temperature of the one or more flexible-rigid regions (Figure 2: strength varying member 25) is regulated through circulation of coolant into and out of the elongate tubular body containment region ([0010]: “one or more fluid transport lumens for supplying heated or cooled fluid for changing the strength of the inner shaft are provided inside or outside the outer layer constituting the inner shaft.”), wherein maintenance of a flexible-rigid region temperature at approximately -40 degrees Celsius results in a flexible state for the one or more flexible-rigid regions ([0027]: “the strength varying member 25 is a shape memory polymer whose glass transition temperature is lower than the body temperature, for example, set to 25 degrees Celsius,”), wherein maintenance of a flexible-rigid region temperature at approximately -5 degrees Celsius results in a rigid state for the one or more flexible-rigid regions ([0027]: “the strength varying member 25 is a shape memory polymer whose glass transition temperature is lower than the body temperature, for example, set to 25 degrees Celsius,”). Thompson-Nauman further discloses a sheath (Figure 1: catheter 30) wherein the temperature of the one or more flexible-rigid regions (Figure 1: cryoadhesion member 32) is regulated through circulation of coolant into and out of the elongate tubular body containment region via a Joule-Thompson effect, an endothermic chemical reaction, or an exothermic chemical reaction ([0036]). Thompson-Nauman in view of Panescu and Sugiyama does not explicitly disclose a sheath wherein the elongate tubular body interior region further comprises a steerable pull ring configured to permit a user to steer the flexible sheath in any desired manner, wherein the flexible sheath is designed to be operational within a microwave field or microwave zone (e.g., the flexible sheaths are microwave compatible) without sustaining microwave field or microwave zone related damage, wherein the flexible sheath is designed to be operational within a tissue region experiencing high temperatures (e.g., the flexible sheaths are thermal resistant) without sustaining high temperature related damage.
However, Knutsen teaches a sheath (Figure 1: elongate body 28) wherein the elongate tubular body interior region (Figure 1: steering deflection mechanism 20) further comprises a steerable pull ring (Figure 1: pull wire anchor 22) configured to permit a user to steer the flexible sheath in any desired manner ([0023]), wherein the flexible sheath is designed to be operational within a microwave field or microwave zone (e.g., the flexible sheaths are microwave compatible) without sustaining microwave field or microwave zone related damage ([0022]), wherein the flexible sheath is designed to be operational within a tissue region experiencing high temperatures (e.g., the flexible sheaths are thermal resistant) without sustaining high temperature related damage ([0022]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible sheath disclosed by Thompson-Nauman with the steerable pull ring as taught by Knutsen to allow the operator of the device to navigate the device to the treatment location more easily ([0030]). It would also have been obvious to modify the sheath disclosed by Thompson-Nauman to be operational within a microwave field and high temperatures as taught by Knutsen so that the device can be used in as many medical procedures as possible (Knutsen [0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Panescu, further in view of Brenner.
Regarding claim 9, Thompson-Nauman in view of Panescu discloses the flexible sheath of claim 1, with Thompson-Nauman further disclosing a sheath wherein the properly sized tool is selected from an obturator, ablation probe, energy delivery device, biopsy tool, etc (Figure 1: instrument 38 and [0043]), wherein the flexible sheath (Figure 1: catheter 30) has sufficient flexibility to access a circuitous route through a subject (e.g., through a branched structure, through a bronchial tree, through any region of the body to reach a desired location) ([0031]: “The catheter is longitudinally flexible yet can transmit torque through its length.” And [0014]). Thompson-Nauman in view of Panescu does not explicitly disclose a sheath wherein the composition of the elongate tubular body is a polymer material, wherein the composition of the elongate tubular body is selected from a higher temperature rated polymer material, fluorinated ethylene propylene (FEP), a thermoplastic copolyester (e.g., Arnitel), and a fluoropolymer (e.g. alkane (MFA) or perfluoroalkoxy alkane (PFA)).
However, Brenner discloses a device wherein the composition is a polymer material, wherein the composition of the elongate tubular body is selected from a higher temperature rated polymer material, fluorinated ethylene propylene (FEP), a thermoplastic copolyester (e.g., Arnitel), and a fluoropolymer (e.g. alkane (MFA) or perfluoroalkoxy alkane (PFA)) ([0264]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible sheath disclosed by Thompson-Nauman so that the polymer material is FEP as taught by Brenner so that the material is bio-absorbable for safety purposes (Brenner [0249]).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Panescu, further in view of Flanagan et al., US 20150342669, herein referred to as “Flanagan”.
Regarding claim 10, Thompson-Nauman in view of Panescu discloses a flexible sheath as described in claim 1. Thompson-Nauman in view of Panescu does not explicitly disclose a system comprising a primary catheter, a flexible sheath, and an energy delivery device.
However, Flanagan teaches a system (Figure 1: exemplary device 100) comprising a primary catheter (Figure 1: introduction member 106), a flexible sheath (Figure 1: elongate member 108), and an energy delivery device (Figure 1: expandable basket 110 which includes legs 111 and [0044]: “The legs 111 may have one or more active electrode regions on its surface.”).
It would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible sheath disclosed by Thompson-Nauman so that it is part of a system that includes a primary catheter and an energy delivery device so that the system can perform ablation on nerves to damage them as a form of treatment (Flanagan [0012]).
Regarding claim 11, Thompson-Nauman in view of Panescu and Flanagan discloses the system of claim 10, and Flanagan further discloses a system wherein the primary catheter (Figure 1: introduction member 106) is an endoscope ([0042]: “In some embodiments, an outer surface of the elongate member 108 may include a lubricious coating that may allow smooth passage of the elongate member 108 through an introduction member 106 such as an endoscope, a bronchoscope, or a catheter.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the sheath disclosed by Thompson-Nauman with the endoscope as taught by Flanagan so that the device can be smoothly placed at its target location inside the body (Flanagan [0042]).
Regarding claim 12, Thompson-Nauman in view of Panescu and Flanagan discloses the system of claim 10, with Flanagan further disclosing a system wherein the energy delivery device (Figure 1: expandable basket 110 which includes legs 111 and [0044]: “The legs 111 may have one or more active electrode regions on its surface.”) is a microwave energy delivery device ([0046]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the sheath disclosed by Thompson-Nauman so that the system includes a microwave energy delivery device as taught by Flanagan because shorter procedure times may be possible (Flanagan [0046]).
Regarding claim 13, Thompson-Nauman in view of Panescu and Flanagan discloses the system of claim 10, and Flanagan further discloses a method of treating a tissue region (Abstract), comprising providing a system of claim 10 (Figure 1: exemplary device 100), inserting the primary catheter into a tissue region ([0055]), inserting the flexible sheath through the primary catheter to a desired tissue region to be treated ([0042]: “In some embodiments, an outer surface of the elongate member 108 may include a lubricious coating that may allow smooth passage of the elongate member 108 through an introduction member 106 such as an endoscope, a bronchoscope, or a catheter.”), inserting the energy delivery device through the flexible sheath to the desired tissue region to be treated ([0043]: “In another embodiment, the expandable basket 110 may be configured to extend out of and withdraw into a lumen of elongate member 108, as shown in FIG. 1.”), and treating the tissue region to be treated with the energy delivery device ([0048]). Thompson-Nauman discloses a method of securing the flexible sheath at the desired tissue region to be treated via either the one or more high thermal conductivity regions or the one or more flexible-rigid regions ([0039]: “When cooled to a temperature of about minus 30 degrees Celsius, the tissue will adhere firmly to the cryoadhesion member yet,”).
It would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible sheath disclosed by Thompson-Nauman so that it is part of a system that includes a primary catheter and an energy delivery device so that the system can perform ablation on nerves to damage them as a form of treatment (Flanagan [0012]).
Regarding claim 14, Thompson-Nauman in view of Panescu and Flanagan discloses the method of claim 13, and Thompson-Nauman further discloses a method wherein the tissue region to be treated is within a subject (Abstract).
Regarding claim 15, Thompson-Nauman in view of Panescu and Flanagan discloses the method of claim 14, and Thompson-Nauman further discloses a method wherein the subject is a human subject ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794          

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794